                                                                           i" - '..r: ■ :•
                                                         U.S.OiSTRiCT CO::^ I
               IN                                       , SAVA.M.SAH DIV.
                     THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA 2020 ^^9 2(1 PH 9* I ?
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA
                                                               CLERK   (              ^
                                                                     sOfsToTGr
V.                                                 CASE NO. CR418-258


TIMOTHY LEE LANIGAN,


       Defendant.



                                    ORDER


      Before   the    Court   is    the   Magistrate       Judge's    Report             and

Recommendation (Doc. 85), to which no objections have been filed.

After a careful review of the record, the report and recommendation

is   ADOPTED   as   the   Court's   opinion   in    this    case.    Accordingly,

Defendant's Motion to Suppress (Doc. 68) is DENIED.

      SO ORDERED this               day of February 2020.




                                      WILLIAM T. MOORE, JRC
                                      UNITED STATES DISTRICT         COURT
                                      SOUTHERN   DISTRICT OF GEORGIA
